UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2454



CHARLES DAVIS BURRELL,

                                              Plaintiff - Appellant,

          versus


GLASCOCK AUTO SALES, INCORPORATED, d/b/a
Charlie Falk Auto Sales, Incorporated; FUTURE
FINANCE CORPORATION; MARSHALL BROTHERS TOWING;
JOHN DOE #2; CHARLIE FALK AUTO, INCORPORATED;
WAYNE MARSHALL; MARSHALL BROTHERS AUTO BODY,
INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-00-519-3)


Submitted:   March 22, 2001                 Decided:   March 27, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Davis Burrell, Appellant Pro Se. William Frederick Jones,
WILLIAMS, MULLEN, CLARK & DOBBINS, Richmond, Virginia; Tommy P.
Baer, Paul McCourt Curley, CANFIELD, SHAPIRO, BAER & HELLER,
L.L.P., Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles Davis Burrell appeals from the district court’s order

granting the Defendants’ motion to dismiss.   Because there is nei-

ther diversity of citizenship nor a federal question involved in

the suit, the district court properly dismissed for lack of subject

matter jurisdiction. We, therefore, affirm. We dispense with oral

argument, because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2